FILED
                            NOT FOR PUBLICATION
                                                                                JUL 7 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

NELSON O. FIGUEROA MENJIVAR,                     No. 18-71590

              Petitioner,                        Agency No. A094-248-187

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 2, 2020**


Before: SCHROEDER, HAWKINS, and GRABER, Circuit Judges.

      Petitioner Nelson Figueroa Menjivar, a native and citizen of El Salvador,

timely petitions for review of the Board of Immigration Appeals’ order dismissing

his appeal from the immigration judge’s denial of his application for asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
("CAT"). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      1. The agency did not err in concluding that Petitioner did not establish his

eligibility for asylum or withholding of removal, because substantial evidence

supports the agency’s finding that Petitioner is not credible. See Aguilar Fermin v.

Barr, 958 F.3d 887, 891–92 (9th Cir. 2020) (stating substantial evidence standard).

Many inconsistencies exist between Petitioner’s asylum declarations and his

testimony. Those inconsistencies concern, among other things, the identity of his

father’s murderers, and the contents of a threatening letter that Petitioner received

while in El Salvador. Petitioner’s explanations were also inconsistent. Petitioner

testified that, for his first declaration, he was "afraid to mention" the names of

groups involved in his father’s murder, yet in that declaration he named a group

that he believed was connected to his father’s murder. Petitioner further testified

that he failed to include the "female guerrilla" in his first declaration due to fear,

but later testified that, "to be honest," he did not know why he failed to include her.

The record therefore does not compel a finding that Petitioner is credible. See 8

U.S.C. § 1252(b)(4)(B) ("administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary").

      2. The agency concluded that Petitioner is not eligible for relief under CAT,

and Petitioner does not challenge that determination. Accordingly, Petitioner’s


                                            2
CAT claim is waived or forfeited. See Cruz v. Int'l Collection Corp., 673 F.3d
991, 998 (9th Cir. 2012) (“We review only issues which are argued specifically

and distinctly in a party's opening brief.” (internal quotation marks omitted)).

      PETITION DENIED.




                                           3